                 Case
                  Case7:11-cr-00500-KMK
                       fll-cr-00500-KMK Document 349 Filed
                                        Document 348 Filed10/07/20
                                                           10/09/20 Page
                                                                     Page1 1ofof1 1

                               l.-...:   i   ...




Federal Defenders                                                    52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                              Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                     Appeals Bureau
David E. Pa/Ion                                                                                     Barry D. Leiwant
Executive Direcror                                                                                   Auomey-m-Chargt
and Attorney-in-Chief
                                                               October 7, 2020
        BYECF
        Honorable Kenneth M. Karas
        United States District Court
        Southern District of New York
        300 Quarropas Street
        White Plains, NY 10601

                  Re:   United States v. Jessamy, No. 11-cr-500-KMK-4

        Dear Judge Karas:
               I write regarding the consent motion I filed on September 3rd asking the Court to appoint
        new counsel for Mr. Jessamy in light of the government' s agreement that his conviction under
        18 U.S.C. § 924(c) should be vacated. See Docket Entry 347.

                Mr. Jessamy is currently facing sentencing on an unrelated conviction, sustained after the
        one in this case, in the Middle District of Pennsylvania. See United States v. Jessamy, M.D. Pa.
        19-cr-171. Mr. Jessamy' s lawyer in that case has advised me that he expects sentencing to occur
        next month.

                 A disposition of Mr. Jessamy' s case in this Court will facilitate an accurate calculation of
         his criminal history for purposes of sentencing in the Pennsylvania case. Thus, I respectfully ask
         the Court to grant the consent motion filed on September 3rd.

                                                               Respectfully submitted,

                                                               sl Matthew B. Larsen
         cc:      A USA Sarah Krissoff                         Assistant Federal Defender
